In an action for a declaratory judgment and a permanent injunction, the defendants appeal from an order of the Supreme Court, Queens County (Milano, J.), dated December 12, 1996, which denied their motion, inter alia, for leave to amend their answer.
Ordered that the appeal is dismissed, without costs or disbursements.
On or about August 8, 1997, judgment was entered in this action. Accordingly, this appeal from the intermediate order dated December 12, 1996, must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment *833in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). Schmidt, J.P., S. Miller, Mastro, Spolzino and Lunn, JJ., concur.